DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/22 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-12, 28-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., US 2016/0251844 in view of Ehsani, US 2017/0198477.
Regarding claims 1 and 11:
Allen discloses a buckling restrained brace, comprising: 
a casing (22) exhibiting a hollow cross-sectional shape defining an interior region, the casing exhibiting a first length, the casing including substantially only a steel hollow structural section; and 
a core (25) disposed in the interior region of the casing, the core exhibiting a second length that is greater than the first length (refer to Fig. 4); 
wherein the casing is configured to restrain buckling of the core (para. 0024 and 0026); and 
wherein the core is separated from the casing by substantially unoccupied space (para. 0027) along at least a portion of the first length of the casing and a corresponding portion of the second length of the core, and wherein the substantially unoccupied space is present between a minimum gap measured from flanges of the core and the casing when the core is disposed at or substantially near the middle of the interior region.
Allen does not expressly disclose wherein the core is generally I-cross sectional shaped.
Ehsani discloses a buckling reinforcement for structural members wherein the core can have a variety of shapes include an I-cross-sectional shape (Fig. 7).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use an I-shape as suggested by Ehsani for the core shape of Allen, as it is a known structural beam shape. The change in shape yielding no extraordinary or unexpected results and being a known variant as suggested by the various core shapes of Ehsani.
Regarding claims 2-5, 9-10, 12 and 31:
Allen expressly discloses a gap between the core and the casing (cl 16 of Allen) that is unoccupied space but does not expressly disclose the relative size of the gap or the dimensions of the casing.
It would have been an obvious matter of design choice to change the size of these dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from providing a minimum gap distance of 2.54cm or making the outer casing dimension between 2.5 and 12cm or a length of 1m to 2.5m. There is no evidence that the claimed dimensions not specifically taught by Thorne provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.
Regarding claims 28-29:
Allen discloses a frame (Fig. 1) comprising:
opposing vertical columns;
one or more horizontally oriented beams connected to and extending between opposing vertical columns; and
at least one buckling restrained brace extending in a diagonal direction as claimed in claims 1 and 10.

Claims 10, 12, 15, 19, 25-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al., US 2016/0237711.
Regarding claims 10, 12, 19 and 25-26:
Powell discloses a buckling restrained brace (100) within a frame (Fig. 1), comprising: 
a steel casing (114) exhibiting a hollow cross-sectional shape defining an interior region, the casing exhibiting a first length, the casing including substantially only a steel hollow structural section; and 
a core (110) disposed in the interior region of the casing, the core exhibiting a second length that is greater than the first length (refer to Fig. 2); 
wherein the casing is configured to restrain buckling of the core (para. 0017); and 
wherein the core is separated from the casing by substantially unoccupied space along at least a portion of the first length of the casing and a corresponding portion of the second length of the core, and wherein the substantially unoccupied space is present between a minimum gap measured from flanges of the core and the casing when the core is disposed at or substantially near the middle of the interior region.
Powell expressly discloses a gap between the core and the casing (cl 16 of Allen) that is unoccupied space but does not expressly disclose the relative size of the gap or the dimensions of the casing.
It would have been an obvious matter of design choice to change the size of these dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from providing a minimum gap distance of 2.54cm or making the outer casing dimension between 2.5 and 12cm or a length of 1m to 2.5m. There is no evidence that the claimed dimensions not specifically taught by Thorne provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.
Regarding claims 29-30:
Powell discloses a frame (Fig. 1) comprising:
opposing vertical columns;
one or more horizontally oriented beams connected to and extending between opposing vertical columns; and
at least one buckling restrained brace extending in a diagonal direction as claimed in claims 10 and 19.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al., US 2016/0237711 in view of Ehsani, US 2017/0198477.
Regarding claims 1 and 6-8:
Powell discloses bridge plates and a core that is a rod.
Ehsani discloses a buckling reinforcement for structural members wherein the core can have a variety of shapes include an I-cross-sectional shape (Fig. 7).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use an I-shape as suggested by Ehsani for the core shape of Powell, as it is a known structural beam shape. The change in shape yielding no extraordinary or unexpected results and being a known variant as suggested by the various core shapes of Ehsani.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENT W HERRING/Primary Examiner, Art Unit 3633